Citation Nr: 0904956	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-26 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


                                                 
REPRESENTATION
American Legion
                                                       

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
January 1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).


FINDING OF FACT

The veteran has a current diagnosis of post-traumatic stress 
disorder (PTSD) that is associated with a reported stressor 
which has been verified to have occurred during his period of 
active military service.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 
1110 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue on appeal as 
the Board is taking action favorable to the veteran by 
granting service connection for PTSD.  As such, this decision 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The veteran's service medical records are negative for any 
complaints, symptoms, or diagnoses of PTSD.  However, on the 
veteran's July 1970 separation report of medical history, he 
reported that had, or had previously had, frequent trouble 
sleeping and depression or excessive worry.

After separation from military service, in a July 2004 
private PTSD evaluation report the veteran discussed many 
different combat-related stressors.  After a comprehensive 
and thorough review of the veteran's history, symptoms, and a 
mental status examination, the diagnosis was PTSD, severe, 
chronic.  The diagnosis confirmed to the criteria of DSM-IV.

The veteran's claim has been repeatedly denied on the basis 
that there was no objective evidence that established that 
the veteran "engaged in combat with the enemy" and there was 
insufficient evidence to corroborate his claimed stressors.  
See VAOPGCPREC 12-99; 65 Fed. Reg. 6257 (2000).  However, 
this is not the case.  The veteran's service personnel 
records show that during his tour in Vietnam, he served in 
Company A, 2nd Battalion (Airmobile), 327th Infantry 
Regiment, 101st Airborne Division.  This indicates that the 
veteran served in an infantry company in a particularly 
well-known Regiment, in an even more well-known Division.  
The combat-oriented nature of the veteran's unit is 
demonstrated in an official publication of the Department of 
the Army on the VA's own website under the "Stressor 
Verification - Army" section, under the subheadings "Vietnam 
(RVN)" and "RVN General Information," and with the title 
"Army 1966-73 Vietnam Installation Directory."  This report 
is entitled "United States Army Combat Units of the War in 
the Republic of Vietnam, 1966-1973."  This report lists the 
2nd Battalion (Airborne), 327th Infantry Regiment, 101st 
Airborne Division as a combat unit, not only for the 
veteran's period of service with the unit, but also for 
nearly the entire duration of the Vietnam War.  The Board 
takes judicial notice that the 2nd Battalion, 327th Infantry 
Regiment is also particularly famous for having the longest 
period of continuous combat service in Vietnam of any 
infantry battalion in the United States military.

The nature of the veteran's activities within this well-known 
and heavily combat-oriented unit are further noted in his 
service personnel records.  During his entire service with 
the unit in Vietnam, his principle duty was as a Rifleman and 
an Automatic Rifleman.  The veteran's DD Form 214 also lists 
his military occupational specialty as a Light Weapons 
Infantryman.  There is no indication of any kind that the 
veteran ever engaged in any duty during his tour in Vietnam 
other than as a combat-oriented infantryman.  Finally, the 
veteran's service personnel records show that the veteran 
received the Bronze Star Medal for his service in Vietnam.  
The citation stated that the Medal was awarded "for 
meritorious service in connection with ground operations 
against a hostile force" (emphasis added).

In summary, the evidence of record shows that the veteran's 
unit was considered to have been engaged in combat during the 
entire period of time that he was assigned to it, the 
veteran's entire period of service with the unit was in a 
combat-oriented role, and the citation for the veteran's 
Bronze Star Medal stated that the veteran engaged in "ground 
operations against a hostile force."  Accordingly, the 
preponderance of the evidence establishes that the veteran 
engaged in combat with the enemy.  See Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997) (holding that corroboration does 
not require "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."); see also Pentecost v. Principi, 16 
Vet. App. 124, 128-29 (2002) (finding that while the 
veteran's unit records did not specifically show that he was 
present during the alleged rocket attacks, "the fact that he 
was stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks.").  In this case, the veteran's claimed 
stressors are related to combat, there is no clear and 
convincing evidence to the contrary, and the claimed 
stressors are consistent with the circumstances, conditions, 
or hardships of the veteran's service.  Accordingly, the 
Board finds that the veteran's lay statements, combined with 
the available evidence of record, establish the occurrence of 
his claimed in-service stressors.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f)(1).  As such, the Board 
finds that the veteran has a current diagnosis of PTSD that 
is associated with a reported stressor which has been 
verified to have occurred during his period of active 
military service.  See 38 C.F.R. § 3.304(f).

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's PTSD is related to active 
military service and therefore, service connection for PTSD 
is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


